Citation Nr: 0210588	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which declined to reopen a claim for 
service connection for a back disability.  In October 2000, 
the veteran appeared and testified before a Member of the 
Travel Board who is no longer employed at the Board.  A 
November 2000 Board decision reopened the claim, and remanded 
the case to the RO for further development.


REMAND

In October 2000, the veteran appeared and testified before a 
Member of the Travel Board who is no longer employed at the 
Board.  In a letter received in August 2002, the veteran 
elected to have another personal hearing before a Travel 
Board Member who will be deciding his case.  The case is, 
therefore, REMANDED to the RO to accommodate that request.

The RO should undertake appropriate scheduling 
action.  Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




